IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-23,171-24


EX PARTE FREDDY WAYNE HURLEY, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W87-77502-Q(H) IN THE 204TH JUDICIAL DISTRICT COURT
FROM DALLAS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and sentenced to forty-five years' imprisonment. 
	On January 29, 2011, the trial court made findings of fact and conclusions of law,
recommending that relief be denied.  This Court has reviewed the record with respect to the
allegations made by Applicant.  We adopt the trial court's findings and conclusions of law, except
for findings and conclusions #7 and #8.  Based upon the trial court's findings and conclusions and
our own review, we deny relief.
Filed: June 15, 2011
Do not publish